DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 8, 9, and 11-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aubry et al FR3056475 (English translation attached to action). 
Regarding claim 1, Aubry in Figs. 1-7b discloses a capacitive motor vehicle operating system comprising a pressure- and rotational-actuation device (2, See Figs. 1 and 2a)  as well as a capacitive screen (3/30) with an operator interface (See Figs. 1 and 2a), the pressure- and rotational-actuation device (2) being formed separately from the capacitive screen (See Fig. 2a), the pressure- and rotational-actuation device (2) being electrically conductive in areas (the areas corresponding to conductive index 6 . See marking 124 and Fig. 3), the pressure- and rotational-actuation device (2) being at least partially affixed to the operator interface of the capacitive screen (3/30, See Fig. 2a), the pressure- and rotational-actuation device (2) comprising at least one electrically conductive interaction element (6) which interacts with the capacitive screen (See marking 144), wherein a pressure actuation is effected substantially parallel to a rotational axis toward the capacitive screen (when a user presses the screen in a force substantially perpendicular to the rotational axis), wherein during actuation of the pressure- and rotational-actuation device (2), there is an electrical connection between the operator interface of the capacitive screen (3/30) and a rotatable actuation element of the pressure- and rotational-actuation device (as this is performed by the system of Aubry as described in marking 144), and wherein the electrical connection is provided via the at least one electrically conductive interaction element (6) which contacts the operator interface (3/30, See Fig. 2a) during actuation (the at least one electrically conductive interaction element electrically contacts the operator interface during actuation/operation in order to operably function as described in 144).

Regarding claim 3, Aubry in Figs. 1-7b discloses the capacitive motor vehicle operating system according to claim 1. Furthermore, Aubry discloses wherein the interaction element comprises at least one of several interaction elements (4, 6, and 4/6, See Fig. 3) and several interaction element sections (sections corresponding to 4, 6, and 4/6, See Fig. 3), via which the rotational angle of the pressure- and rotational-actuation device (2) can be detected (See marking 124, 134, and 167) wherein the at least one of several interaction elements (4, 6, and 4/6, See Fig. 3) and several interaction element sections (sections corresponding to 4, 6, and 4/6, See Fig. 3) can be actuated separately from each other and via which the rotational angle of the pressure- and rotational-actuation device can be detected (See marking 124), wherein the at least one of several interaction elements and several interaction element material enabling haptic vibration, See marking  202). 
Regarding claim 4, Aubry in Figs. 1-7b discloses the capacitive motor vehicle operating system according to claim 1. Furthermore, Aubry discloses wherein the pressure- and rotational-actuation device (2) has at least one force transmission element (12, See marking 167) which cooperates with the interaction element (6, See marking 167, by sensing the force, 12 operably cooperates with 6 ). 
Regarding claim 5, Aubry in Figs. 1-7b discloses the capacitive motor vehicle operating system according to claim 1. Furthermore, Aubry discloses wherein, during actuation of the pressure- and rotational-actuation device, the at least one interaction element (6) experiences a change in position relative to the operator interface (See Figs. 1 and 2a) of the capacitive screen (3/30, by rotating the interaction element 6, See marking 124). 
Regarding claim 6, Aubry in Figs. 1-7b discloses the capacitive motor vehicle operating system according to claim 5. Furthermore, Aubry discloses wherein the relative change in position is effected in a plane perpendicular to the operator interface (See Figs. 1 and 2a) of the capacitive screen (3/30, by rotating the interaction element 6, See marking 124, a relative change in position, rotational change, is effected perpendicular to the operator interface of the capacitive touch screen). 
Regarding claim 8, Aubry in Figs. 1-7b discloses the capacitive motor vehicle operating system according to claim 1. Furthermore, Aubry discloses wherein the at least one interaction element (6) is at least one of elastic, is mechanically biased and electromagnetically biased (6 is electromagnetically biased by being “electrically connected to external metal gripping surfaces 9” during operation See marking 144). 
Regarding claim 9, Aubry in Figs. 1-7b discloses the capacitive motor vehicle operating system according to claim 1. Furthermore, Aubry discloses wherein the motor vehicle operating system control member of 2, See marking 144) are provided, via which the rotational angle of the pressure- and rotational-actuation device (2) can be detected (See marking 144).
Regarding claim 11, Aubry in Figs. 1-7b discloses the capacitive motor vehicle operating system 80according to claim 1. Furthermore, Aubry discloses wherein the capacitive screen (3/30) has at least one display area (See “display information associated with a contact, a movement or a support of the mobile gripping part, the capacitive ,” marking 47) which is assigned to the pressure- and rotational-actuation device and, during actuation of the pressure- and rotational-actuation device, outputs an optical feedback (Id.). 
Regarding claim 12, Aubry in Figs. 1-7b discloses the capacitive motor vehicle operating system according to claim 1. Furthermore, Aubry discloses, wherein the pressure- and rotational-actuation device (2, See Figs. 1 and 2a)  is formed ring-shaped (See ring shape of Fig. 5), wherein the pressure- and rotational-actuation device (2, See Figs. 1 and 2a)  comprises a stationary base (26, See Fig. 5 and marking 214) and an actuation element (movable part 20, See Fig. 5 and marking 124) displaceable with respect to the base (as 20 is movable, See marking 124). 
Regarding claim 13, Aubry in Figs. 1-7b discloses the capacitive motor vehicle operating system according to claim 1. Furthermore, Aubry discloses wherein the motor vehicle operating system is formed to detect pressure actuation of the pressure- and rotational-actuation device(2) by means of the capacitive screen in a capacitive manner (See marking 102, by detecting the variation in capacitance the system will detect a pressure corresponding to a user’s finger). 
Regarding claim 14, Aubry in Figs. 1-7b discloses the capacitive motor vehicle operating system according to claim 1. Furthermore, Aubry discloses wherein the entire pressure- and rotational-actuation device (2, See Figs. 1 and 2a)  is laterally immobile in a plane spanned by the screen (plane perpendicular to 3/30 as 3 is affixed to car, See Fig. 1).
2, See Figs. 1 and 2a)  as well as a capacitive screen (3/30) with an operator interface (See Figs. 1 and 2a), the pressure- and rotational-actuation device (2) being formed separately from the capacitive screen (See Fig. 2a), the pressure- and rotational-actuation device (2) being electrically conductive in areas (the areas corresponding to conductive index 6 . See marking 124 and Fig. 3), the pressure- and rotational-actuation device (2) being at least partially affixed to the operator interface of the capacitive screen (3/30, See Fig. 2a), the pressure- and rotational-actuation device (2) comprising at least one electrically conductive interaction element (6) which interacts with the capacitive screen (See marking 144);
during actuation of the pressure- and rotational-actuation device (2), there is an electrical connection between the operator interface of the capacitive screen (3/30) and a rotatable actuation element of the pressure- and rotational-actuation device (as this is performed by the system of Aubry as described in marking 124), and wherein the electrical connection is provided via the at least one electrically conductive interaction element (6) which contacts the operator interface (3/30, See Fig. 2a) during actuation (the at least one electrically conductive interaction element electrically contacts the operator interface during actuation/operation), wherein the entire pressure- and rotational-actuation device (2, See Figs. 1 and 2a)  is laterally immobile in a plane spanned by the screen (plane perpendicular to 3/30 as 3 is affixed to car, See Fig. 1).
Regarding claim 16, Aubry in Figs. 1-7b discloses the capacitive motor vehicle operating system according to claim 15. Furthermore, Aubry discloses wherein a pressure actuation is effected substantially parallel to a rotational axis in the direction of the capacitive screen (when a user presses the screen in a force substantially perpendicular to the rotational axis) and is detected by means of the capacitive screen in a capacitive manner (See marking 102, by detecting the variation in capacitance the system will detect a pressure corresponding to a user’s finger), wherein, during actuation of 2), there is an electrical connection between the operator interface (See Fig. 2a) of the capacitive screen (3/30) and a rotatable actuation element (9) of the pressure- and rotational-actuation device (2), and wherein the electrical connection is provided via the at least one electrically conductive interaction element (9) which contacts the operator interface during actuation (when a user touches the device, See marking 144 and Fig. 3).
Regarding claim 17, Aubry in Figs. 1-7b discloses a capacitive motor vehicle operating system comprising a pressure- and rotational-actuation device (2, See Figs. 1 and 2a)  as well as a capacitive screen (3/30) with an operator interface (See Figs. 1 and 2a), the pressure- and rotational-actuation device (2) being formed separately from the capacitive screen (See Fig. 2a), the pressure- and rotational-actuation device (2) being electrically conductive in areas (the areas corresponding to conductive index 6 . See marking 124 and Fig. 3), the pressure- and rotational-actuation device (2) being at least partially affixed to the operator interface of the capacitive screen (3/30, See Fig. 2a), the pressure- and rotational-actuation device (2) comprising at least one electrically conductive interaction element (6) which interacts with the capacitive screen (See marking 144); wherein the pressure- and rotational-actuation device (2, See Figs. 1 and 2a)  is ring-shaped (See ring shape of Fig. 5), wherein the capacitive screen (3/30) has at least one display area (See “display information associated with a contact, a movement or a support of the mobile gripping part, the capacitive ,” marking 47) which is assigned to the pressure- and rotational-actuation device and, during actuation of the pressure- and rotational-actuation device, outputs an optical feedback (Id.), and wherein the at least one display area is provided within the ring-shaped pressure-and rotational-actuation device (the display area will be within the ring-shaped pressure-and rotational-actuation device when viewed from a plane perpendicular to the screen, as shown in in Fig. 1).
Regarding claim 18, Aubry in Figs. 1-7b discloses the capacitive motor vehicle operating system according to claim 17. Furthermore, Aubry discloses wherein a pressure actuation is effected when a user presses the screen in a force substantially perpendicular to the rotational axis) and is detected by means of the capacitive screen in a capacitive manner (See marking 102, by detecting the variation in capacitance the system will detect a pressure corresponding to a user’s finger), wherein, during actuation of the pressure- and rotational-actuation device (2), there is an electrical connection between the operator interface (See Fig. 2a) of the capacitive screen (3/30) and a rotatable actuation element (9) of the pressure- and rotational-actuation device (2), and wherein the electrical connection is provided via the at least one electrically conductive interaction element (9) which contacts the operator interface during actuation (when a user touches the device, See marking 144 and Fig. 3).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aubry as applied to claims 1 and 9, and further in view of Bouaziz US 2015/0234418. 

However, Bouaziz in [0034] and  Fig. 1 teaches wherein the at least one interaction element (10) is formed by at least one magnet (18). This is taught in order to structurally support the rotary device. It would have been obvious to one having ordinary skill in the art before the effective filing date to implement the interaction element taught in Aubry with the configuration in Bouaziz. The motivation would be to structurally support the rotary device.
Regarding claim 10, Aubry discloses the capacitive motor vehicle operating system according to claim 9. Aubry does not explicitly disclose wherein the rotary encoder comprises at least one of an optical sensor, a Hall effect sensor and an inductive coil. 
However, Bouaziz in [0034] and  Fig. 1 teaches wherein the rotary encoder (16, 18) comprises an optical sensor, a Hall effect sensor and/or an inductive coil (See “hall sensor,” [0034]). This is taught in order to provide operable position sensing of the rotary device. It would have been obvious to one having ordinary skill in the art before the effective filing date to implement the interaction element taught in Aubry with the configuration in Bouaziz. The motivation would be to provide operable position sensing of the rotary device. 

Response to Arguments
Applicant's arguments filed 2/24/21 have been fully considered but they are not persuasive. 
Applicant first argues Aubry “fails to disclose the features of amended claim 1, namely that “a pressure actuation is effected substantially parallel to a rotational axis in the direction of the capacitive screen, wherein, during actuation of the pressure- and rotational-actuation device, there is an electrical connection between the operator interface of the capacitive screen and a rotatable actuation element of the pressure- and rotational-actuation device””. This is disagreed to. Aubry suggests a pressure actuation is effected substantially parallel to a rotational axis toward the capacitive screen when a user presses the screen in a force substantially perpendicular to the rotational axis (See Fig. 1). Aubry also suggests wherein during actuation of the pressure- and rotational-actuation device (2), there is an electrical connection between the operator interface of the capacitive screen (3/30) and a rotatable actuation element of the pressure- and rotational-actuation device (9) as this is performed by the system when a user interacts with 2 of Fig. 3 (See marking 144). 
It is then argued “it is clear that Aubry does not disclose an electrical contact established between the touchscreen 3 and an electrically conductive part of the control element 2 in response to axial movement of the control element, as recited in amended claim 1. The electrical contact recited in claim 1 never occurs in Aubry. An electrical connection cannot occur as required by amended claim 1 since the touchscreen 3 and an electrically conductive interaction element associated with the control element 2 do not contact each other. Put differently, the rotary wheel 4 and also the electrically conductive element 6 never contact the touchscreen 3 when actuated. Consequently, in the motor vehicle control system 1 of Aubry, it is never possible for the rotary wheel 4 to be in electrical connection with the touchscreen 3 or to establish a corresponding contact with the operating surface of the touchscreen 3 to form the electrical connection, as defined in amended claim 1.” This is also disagreed to. Aubry suggests wherein the electrical connection is provided via the at least one electrically conductive interaction element (6) which contacts the operator interface (3/30, See Fig. 2a) during actuation as the at least one electrically conductive interaction element electrically must electrically contact the operator interface during actuation/operation in order to operably function (See marking 144). These elements must electrically contact each other to function. 
It is then stated “Claim 3 depends from claim 1 and recites that the interaction element comprises at least one of several interaction elements and several interaction element sections, via which the rotational angle of the pressure- and rotational-actuation device can be detected, wherein the at least one of several interaction elements and several interaction element sections can be actuated separately from each other and via which the rotational angle of the pressure- and rotational-actuation device can be detected, wherein the at least one of several interaction elements and several interaction element sections each comprise a haptic feedback structure. Aubry does not disclose plural interaction elements/interaction element sections that engage the capacitive screen. Aubry also does not disclose interaction elements/interaction element sections that provide haptic feedback.” This is also disagreed to. Aubry suggests wherein the interaction element comprises at least one of several interaction elements (elements 4, 6, and 4/6, See Fig. 3) and several interaction element sections (sections corresponding to 4, 6, and 4/6, See Fig. 3), via which the rotational angle of the pressure- and rotational-actuation device (2) can be detected (See marking 124, 134, and 167). Furthermore, Aubry suggests wherein the at least one of several interaction elements (4, 6, and 4/6, See Fig. 3) and several interaction element sections (sections corresponding to 4, 6, and 4/6, See Fig. 3) can be actuated separately from each other and via which the rotational angle of the pressure- and rotational-actuation device can be detected (See marking 124). Finally Aubry suggests wherein the at least one of several interaction elements and several interaction element sections each comprise a haptic feedback structure as the material structure of these elements enable haptic vibration (See marking  202). 
It is then stated “Claim 4 depends from claim 1 and recites that the pressure- and rotational-actuation device has at least one force transmission element which cooperates with the interaction element. In Aubry, the force transmission element cooperates with the movable part 20, which includes both the control element 2 and the capacitive screen 3.” This is also disagreed to. Aubry suggests wherein the pressure- and rotational-actuation device (2) has at least one force transmission element (12, See marking 167) which cooperates with the interaction element (6, See marking 167, by sensing the force, 12 operably cooperates with 6 ). 
Claim 5 depends from claim 1 and recites that, during actuation of the pressure- and rotational-actuation device, the at least one interaction element experiences a change in position relative to the operator interface of the capacitive screen. As discussed above, the control element 2 remains fixed relative to the capacitive screen 3. Therefore, claim 5 is allowable for these further reasons.” This is also disagreed to. Aubry suggests during actuation of the pressure- and rotational-actuation device, the at least one interaction element (6) experiences a change in position relative to the operator interface (See Figs. 1 and 2a) of the capacitive screen (3/30,) by a user rotating the interaction element 6 (See marking 124). 
It is then stated “Claim 6 depends from claim 5 and recites that, the relative change in position is effected in a plane perpendicular to the operator interface of the capacitive screen. Again, Aubry does not disclose this relative movement of the control element 2 relative to the capacitive screen 3. Therefore, claim 6 is allowable for these further reasons.” This is also disagreed to. Aubry suggests wherein the relative change in position is effected in a plane perpendicular to the operator interface (See Figs. 1 and 2a) of the capacitive screen (3/30) by a user rotating the interaction element 6 (See marking 124, a relative change in position, rotational change, is effected perpendicular to the operator interface of the capacitive touch screen). 

It is then stated “Claim 8 depends from claim 1 and recites that the at least one interaction element is at least one of elastic, mechanically biased, and electromagnetically biased. Aubry does not disclose an interaction element, let alone one possessing any of these features. Therefore, claim 8 is allowable for these further reasons.” This is also disagreed to. Aubry suggests wherein the at least one interaction element (6) is at least one of elastic, is mechanically biased and electromagnetically biased (6 is electromagnetically biased by being “electrically connected to external metal gripping surfaces 9, See marking 144). 

It is then stated “Claim 12 depends from claim 1 and recites that the pressure- and rotational-actuation device is formed ring-shaped, wherein the pressure- and rotational-actuation device comprises a stationary base and an actuation element displaceable with respect to the base. In Aubry, the control element 2 is not displaceable relative to a base. In Aubry, the displacement is that of the movable part 20, which includes the capacitive screen 3 and the entire control element 2. Therefore, claim 12 is allowable for these further reasons.” This is also disagreed to. Aubry suggests wherein the pressure- and rotational-actuation device (2, See Figs. 1 and 2a)  is formed ring-shaped (See ring shape of Fig. 5), wherein the pressure- and rotational-actuation device (2, See Figs. 1 and 2a)  comprises a stationary base (26, See Fig. 5 and marking 214). Furthermore Aubry suggests an actuation element (movable part 20, See Fig. 5 and marking 124) displaceable with respect to the base as 20 is movable ( See marking 124). 

It is then stated “Claim 13 depends from claim 1 and recites that the motor vehicle operating system is formed to detect pressure actuation of the pressure- and rotational-actuation device by means of the capacitive screen in a capacitive manner. In Aubry, pressure applied to the control element 2 is detected by force sensors 10,11 that detect movement of the entire movable part 20, which includes the capacitive screen 3 and the entire control element 2. Therefore, claim 13 is allowable for these further reasons.” This is also disagreed to. Aubry suggests wherein the motor vehicle operating system is formed to detect pressure actuation of the pressure- and rotational-actuation device(2) by means of the capacitive screen in a capacitive manner (See marking 102, by detecting the variation in capacitance the system will detect a pressure corresponding to a user’s finger). 

2, See Figs. 1 and 2a)  is laterally immobile in a plane spanned by the screen , specifically a plane perpendicular to 3/30 as 3 is affixed to car (See Fig. 1).

It is then stated “In new claim 15, it has been clarified that no lateral movement of the pressure- and rotational-actuation device is possible. Hence, the pressure- and rotational-actuation device can only be rotated and pushed along the rotational axis. New claim 15 recites all features of original claim 1 and the additional feature that “the entire pressure- and rotational-actuation device is laterally immobile in a plane spanned by the screen.” This is also disagreed to. Aubry suggests features of original claim 1 (See above). Furthermore, Aubry suggests wherein the entire pressure- and rotational-actuation device (2, See Figs. 1 and 2a)  is laterally immobile in a plane spanned by the screen (corresponding to a plane perpendicular to 3/30 as 3 is affixed to car, See Fig. 1).
It is then stated “New claim 16 depends from claim 15 and recites, inter alia, that the electrical connection between the pressure- and rotational-actuation device and the capacitive screen is provided via at least one electrically conductive interaction element which contacts the operator interface during actuation. As set forth previously, Aubry does not disclose bringing any portion of the control element 2 into contact with the capacitive screen . Claim 16 is therefore allowable for these further reasons.” See also corresponding argument to claim 18. This is also disagreed to. Aubry suggests wherein a pressure actuation is effected substantially parallel to a rotational axis in the direction of the capacitive screen when a user presses the screen in a force substantially perpendicular to the rotational axis. Furthermore Aubry suggests this force is detected detected by means of the capacitive screen in a See marking 102, by detecting the variation in capacitance the system will detect a pressure corresponding to a user’s finger), wherein, during actuation of the pressure- and rotational-actuation device (2), there is an electrical connection between the operator interface (See Fig. 2a) of the capacitive screen (3/30) and a rotatable actuation element (9) of the pressure- and rotational-actuation device (2), and wherein the electrical connection is provided via the at least one electrically conductive interaction element (9) which contacts the operator interface during actuation (corresponding to a user touching the device, See marking 144 and Fig. 3).

It is then stated “in new claim 17, it has been clarified that the pressure- and rotational-actuation device is ring- shaped thereby encircling a display area that is used for outputting information, namely displaying certain information in the display area encircled by the ring-shaped pressure- and rotational-actuation device. New claim 17 comprises all features of original claim 1 and the additional feature that “the pressure- and rotational-actuation device is ring-shaped, wherein the capacitive screen has at least one display area which is assigned to the pressure- and rotational-actuation device and, during actuation of the pressure- and rotational-actuation device, outputs an optical feedback, and wherein the at least one display area is provided within the ring-shaped pressure-and rotational-actuation device”. Aubry clearly does not disclose that the alleged pressure- and rotational-actuation device, namely control element 2, is ring-shaped since the control element 2 comprises the cup- shaped rotating wheel 4 placed on top of guide 5. See Figure 3 of Aubry. Accordingly, no display area can be provided that is encircled by the ring-shaped pressure- and rotational-actuation device, e.g., provided within the ring-shaped pressure and rotational- actuation device as defined in claim 17.” This is also disagreed to. Aubry suggests wherein the pressure- and rotational-actuation device (2, See Figs. 1 and 2a)  is ring-shaped in respect to the perspective of Fig. 5 (See also Fig. 4 showing 2 as ring shaped in respect to the perspective of Fig. 4). Aubry also suggests wherein the capacitive screen (3/30) has at  “display information associated with a contact, a movement or a support of the mobile gripping part, the capacitive ” (See marking 47). The display area will also be  assigned to the pressure- and rotational-actuation device and, during actuation of the pressure- and rotational-actuation device, outputs an optical feedback corresponding to “display information associated with a contact, a movement or a support of the mobile gripping part, the capacitive ” (Id.). Aubry finally suggests wherein the at least one display area is provided within the ring-shaped pressure-and rotational-actuation device as the display area will be within the ring-shaped pressure-and rotational-actuation device when viewed from a plane perpendicular to the screen, as shown in in Fig. 1 (See Fig. 1).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Monday-Friday, 9:00 am- 5:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN G COOPER/Examiner, Art Unit 2621 

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621